Citation Nr: 1026539	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  01-07 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.  

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

3.  Entitlement to an increased rating for subluxation of the 
left shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 
1980 and from June 1981 to September 1991, with additional 
service in the Army National Guard of Texas from September 1991 
to May 1992.    

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from April 2001 and December 2002 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  In the April 2001 rating 
decision, the RO denied service connection for residuals of ankle 
injury and granted an increased, 20 percent, rating for 
subluxation of the left shoulder joint, effective October 17, 
2000.  In the December 2002 rating decision the RO found that new 
and material evidence had not been submitted sufficient to reopen 
a claim for service connection for PTSD.  

In January 2004, the Veteran testified before an Acting Veterans 
Law Judge via videoconference.  A transcript of that hearing is 
of record.  

In a September 2005 decision, the Board found that new and 
material evidence had been submitted to reopen the claim for 
service connection PTSD. The Board then remanded the reopened 
claim for service connection for PTSD, and the claim for service 
connection for a right ankle disorder and a rating in excess of 
20 percent for subluxation of the left shoulder for further 
development.

In a January 2009 rating decision, the Appeals Management Center 
(AMC) granted service connection and assigned an initial 10 
percent rating for degenerative arthritis of the left shoulder, 
effective August 23, 2005.  The AMC also granted service 
connection and assigned an initial noncompensable (0 percent) 
rating for left shoulder scars, effective September 21, 1991.  

In correspondence dated in April 2009, the Board advised the 
Veteran that the Acting Veterans Law Judge who conducted the 
January 2005 hearing was no longer employed at the Board.  The 
Veteran requested a hearing before a Veterans Law Judge in 
Washington, D.C.  In June 2009, he requested a videoconference 
hearing.  

In July 2009, the Board remanded the claims on appeal to schedule 
the Veteran for his requested hearing.  

In May 2010, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  

In February 2010, subsequent to issuance of the most recent 
supplemental statement of the case, additional VA treatment 
records were associated with the claims file.  This evidence was 
not accompanied by a waiver of review by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2009).  These 
records are not pertinent to the claims for service connection 
for a right ankle disorder or PTSD.  While these records are 
potentially pertinent to the claim for an increased rating for 
subluxation of the left shoulder, as this claim is being 
remanded, the AOJ will have the opportunity to consider this 
evidence.  See 38 C.F.R. § 20.1304.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

Unfortunately, the claims file reflects that further action on 
the claims on appeal is warranted, even though such action will, 
regrettably, further delay an appellate decision in this appeal.

As an initial matter, the Board notes that the Veteran's complete 
service treatment records have not been associated with the 
claims file.  Rather, the only service treatment records 
currently associated with the claims file are dated from June 
1990 to October 1991, as well a Report of Medical Examination 
(printed from microfiche), with an illegible date of examination.  
During a March 2002 Decision Review Officer (DRO) Conference, the 
Veteran reported that he had complete medical records when he 
presented to his Reserve unit in Texas after discharge from 
active duty in 1991.  The Veteran's Report of Separation from the 
Army National Guard of Texas reflects that he was assigned to Co. 
A, 949th Support Battalion.  The RO requested the Veteran's 
records from this unit in December 1991, January 1992, and March 
1993; however, as pointed out in the September 2005 Board 
decision and remand, no response was received.  In the September 
2005 remand, the Board instructed that the RO should obtain all 
of the Veteran's service treatment records and service personnel 
records from all appropriate sources.    

In a January 2009 supplemental statement of the case (SSOC), the 
AMC indicated that it had requested the Veteran's service 
treatment records from the National Personnel Records Center 
(NPRC), which had responded that no additional service treatment 
records were found.  Nevertheless, there is simply no indication 
that the AMC/RO has attempted to obtain the outstanding service 
treatment records from any other appropriate source, to 
particularly include the Veteran's National Guard unit, since the 
September 2005 remand.  

Where a veteran's service treatment records are unavailable or 
incomplete, there is a heightened obligation to assist the 
appellant in the development of the case, a heightened obligation 
to explain findings and conclusions, and a heightened duty to 
consider carefully the benefit of the doubt rule.  See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. 
Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).

In obtaining records in the custody of a Federal department or 
agency, VA will make as many requests as are necessary to obtain 
relevant records, and VA will end its efforts to obtain such 
records only if it concludes that the records sought do not 
exist, or that further efforts to obtain those records would be 
futile. 38 C.F.R. § 3.159(c)(2) (2009).  Cases in which VA may 
conclude that no further efforts are required include those in 
which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  Id.  If VA is unable to obtain the records, the veteran 
should be notified that VA is unable to obtain the records.  This 
notice must identify the records that VA was unable to obtain, 
the efforts that VA made in attempting to obtain the records, and 
any further action VA would take with respect to the claim. 38 
U.S.C.A. § 5103A(b)(2) (West 2002).

As the Veteran has specifically reported that he had complete 
service treatment records when he reported to his National Guard 
unit, and no response from that unit has yet been associated with 
the claims file, the Board finds that, on remand, the AMC/RO 
should make another attempt to obtain any outstanding service 
treatment records.  

In regard to the claim for service connection for a right ankle 
disorder, VA will provide a medical examination or obtain a 
medical opinion if the evidence indicates the existence of a 
current disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain sufficient 
medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4)(i) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there "may" 
be a nexus between a current disability and an in-service event, 
injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran contends that he has a current right ankle disorder 
related to service.  The service treatment records currently 
associated with the claims file are negative for complaints 
regarding or treatment for the right ankle.  During VA treatment 
in February 1995, the Veteran reported that he had a right ankle 
sprain during a unit basketball game.  During VA treatment in 
November 1999, he complained of pain in both Achilles tendons, 
with no history of injury.  In a February 2001 statement, he 
reported that he injured his right Achilles tendon in 1986 while 
stationed in Germany, adding that he went to the doctor several 
times, but was only given pain pills.  During the January 2005 
and May 2010 hearings, the Veteran testified that he injured his 
Achilles tendon during service.  Despite his November 1999 denial 
of a history of injury, the Veteran has described an in-service 
right ankle injury on numerous other occasions.  The Veteran is 
competent to report his in-service injuries.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91-93 (1995).  

Post-service records of VA treatment reflect that, in August 
2000, the Veteran complained of a painful right Achilles tendon 
since the 1980s.  The diagnosis was bilateral Achilles 
tendonitis.  A September 2000 MRI of the bilateral ankles 
revealed a slight thickening and irregularity of the right 
Achilles tendon when compared to the left.  The radiologist 
opined that this was probably because of old Achilles tendonitis 
or a tendinosis.  During VA treatment in October 2000, the 
Veteran reported that he had problems with Achilles tendon pain 
since 1987, which had become progressively worse in the previous 
six months.  During the January 2005 hearing, he complained that 
his Achilles tendon hurt every now and then.  In a March 2006 
statement, he reported that he injured his right Achilles tendon 
in October 1986, adding that it was aggravated during a road 
march.  He added that an MRI done a few years earlier showed that 
his injury had healed itself; however, he stated that he still 
had pain from the injured Achilles tendon.  Most recently, during 
the May 2010 hearing, the Veteran indicated that he had not 
reinjured his ankle since service, but that it continued to 
bother him.  

The Veteran is competent to report a continuity of 
symptomatology. Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board finds that the foregoing statements reflect a 
continuity of symptomatology of right Achilles tendon pain since 
service.  The reports of a continuity of symptomatology suggest a 
link between his current complaints regarding the right ankle and 
service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

The Board has considered the fact that the record includes a 
statement which is inconsistent with the Veteran's otherwise 
reported continuity of symptomatology of right Achilles tendon 
pain, as, during VA treatment in November 1999, he reported that 
his Achilles tendon pain started in the last two weeks, 
nevertheless, in light of his other statements, and the 
heightened duty to assist in this case, the Board finds that a VA 
examination to obtain a medical nexus opinion is warranted.    

In regard to the claim for service connection for PTSD, during 
the May 2010 hearing, the Veteran reported that he was currently 
receiving treatment for PTSD at the Beaufort Community Based 
Outpatient Clinic (CBOC), every four to six weeks.  The most 
recent records of VA treatment currently associated with the 
claims file are dated in August 2009.  As any records of VA 
treatment since August 2009 are potentially pertinent to the 
appeal and within the control of VA, they should be obtained and 
associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA also has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 
(1994).  Records of VA treatment reflect that the Veteran was 
admitted to Beaufort Memorial Hospital for treatment for PTSD in 
June 2003.  In a March 2006 VA Form 21-4142 (Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA)), the Veteran reported that he was in the Mental 
Health ward of Beaufort Memorial Hospital in June 2003; however, 
no records from this facility have been requested.  On remand, 
the AMC/RO should attempt to obtain records from this facility.  

Further, the Board notes that the service-connected left shoulder 
disability was most recently evaluated during VA examination in 
December 2008.  During that examination, abduction was from 0 to 
110 degrees, forward flexion was from 0 to 130 degrees, and 
external and internal rotation were from 0 to 50 degrees.  The 
physician noted that there was pain on all ranges of motion; 
however, he did not indicate the point at which pain began.  
During VA treatment in January 2009, the Veteran complained of an 
acute exacerbation of left shoulder pain, aggravated by lifting 
laundry.  On examination, there was limitation of range of motion 
secondary to pain.  During the May 2010 hearing, the Veteran 
testified that movement of his left arm away from his body was 
very difficult.  

The Veteran is entitled to a new VA examination where there is 
evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381; VAOPGCPREC 11-
95 (1995).  During the December 2008 VA examination, the Veteran 
had left shoulder flexion and abduction to higher than shoulder 
level.  His May 2010 testimony, that movement away from his body 
was very difficult, indicates a worsening since the most recent 
VA examination.  Accordingly, to ensure that the record reflects 
the current severity of the left shoulder disability, the Board 
finds that a more contemporaneous examination, responsive to the 
pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board also notes that the December 2008 VA examiner commented 
that a March 2008 X-ray report of the left shoulder was 
unremarkable.  As a copy of this X-ray report has not been 
associated with the claims file, the AMC/RO should attempt to 
obtain a copy of this report and associate it with the record.  

Further, during the May 2010 hearing, the Veteran testified that 
he filed a claim for workman's compensation in 2007 in regard to 
his left shoulder.  A May 2007 record of VA treatment reflects 
that the Veteran had been followed for his left shoulder by 
outside providers on workman's compensation.  The Veteran 
reported that he had been out of work for several months after 
injuring his shoulder at work.    Hence, on remand, the AMC/RO 
should undertake appropriate action to obtain a copy of the 
determination associated with the Veteran's award of workman's 
compensation, as well as copies of all medical records underlying 
that determination.  See 38 C.F.R. § 3.159(c).

Finally, the Board notes that the evaluation of the same 
disability or the same manifestations of a disability under 
various diagnoses constitutes pyramiding and is prohibited.  38 
C.F.R. § 4.14.  In a January 2009 rating decision, the AMC 
granted a separate 10 percent rating for degenerative arthritis 
of the left shoulder, effective August 23, 2005.  This separate 
rating was assigned for painful or limited motion of a major 
joint.  The Board highlights that the Veteran is currently in 
receipt of a 20 percent rating for subluxation of the left 
shoulder joint pursuant to Diagnostic Code 5201.  This diagnostic 
code provides a 20 percent rating for limitation of the minor arm 
at shoulder level or midway between the side and shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  To the extent that both 
ratings are based on limitation of motion, the assignment of a 
separate 10 percent rating for degenerative arthritis appears to 
constitute pyramiding, in violation of 38 C.F.R. § 4.14.  In 
light of the foregoing, on remand, the AMC/RO should ensure that 
appropriate regulations are followed in evaluating the service-
connected left shoulder disability.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should undertake appropriate 
action to obtain any outstanding service 
treatment records, from both the Veteran's 
active duty and National Guard service, from 
his Army National Guard unit or from any 
other appropriate source, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2009).  All attempts to procure these 
records should be documented in the file.  
If the AMC/RO cannot obtain these records, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for any of the 
disabilities on appeal.  Of particular 
interest are records from the Charleston VA 
Medical Center, to include the Beaufort 
CBOC, (since August 2009, and the report of 
a March 2008 left shoulder X-ray), and from 
Beaufort Memorial Hospital (in June 2003).  
After the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

3.  The AMC/RO should undertake appropriate 
action to obtain all documents pertaining to 
the Veteran's workman's compensation award, 
to include any medical records underlying 
that determination.  All attempts to procure 
these records should be documented in the 
file.  If the AMC/RO cannot obtain these 
records, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

4.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any right ankle disorder.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims folder 
must be made available to the physician for 
review of the case. A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

Following examination of the Veteran and a 
review of the record, the examiner should 
identify any current right ankle disorder.  
In regard to any diagnosed disorder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's current right ankle disorder was 
incurred or aggravated as a result of 
active service.  The examiner should review 
the claims file prior to the evaluation. A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner. All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

5.  The Veteran should be scheduled for a 
VA joints examination, to evaluate the left 
shoulder disability, at a VA medical 
facility.  All indicated tests and studies 
are to be performed, and a comprehensive 
history is to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the physician.  The examiner 
should set forth all examination findings, 
along with a complete rationale for any 
conclusions reached.  

The Joints examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet Joints (Shoulder, 
Elbow, Wrist, Hip, Knee, and Ankle) 
Examination (revised on April 20, 2009).  
The examination must respond to the 
instructions contained therein.  If there 
is pain on range of motion, the examiner 
should indicate the point at which pain 
begins.  

The examiner should comment as to whether 
it is possible to distinguish the symptoms 
and effects of the service-connected left 
shoulder disability, from those 
attributable to any post-service left 
shoulder injury (to particularly include 
the injury for which the Veteran filed his 
2007 claim for workman's compensation).  If 
it is not medically possible to do so, the 
examiner should clearly so state, 
indicating that the above-noted findings 
are indicative of the Veteran's overall 
impairment associated with his service-
connected left shoulder disability.  

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

7.  After ensuring that the development is 
complete, re-adjudicate the claims.  In 
light of the potential pyramiding issue 
discussed above regarding the left shoulder 
disability, appropriate VA regulations are 
to be followed in evaluating this 
disability.  If any claim is not fully 
granted, issue a supplemental statement of 
the case before returning the claims to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


